Citation Nr: 1420194	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether a Notice of Disagreement (NOD) was timely filed with respect to an October 2008 rating decision that denied entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1962 to June 1984.  He died in September 2005.  The Appellant is his surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that the Appellant had not submitted a timely NOD in response to an October 2008 rating decision that denied entitlement to service connection for the cause of the Veteran's death.  In February 2010, the Appellant filed an NOD appealing the timeliness issue.  The RO issued a Statement of the Case (SOC) on the timeliness issue in March 2012.  In April 2012, the Appellant filed her Substantive Appeal.  Thus, the Appellant perfected a timely appeal of the timeliness issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

As addressed in the REMAND following this decision, the issue of entitlement to service connection for the cause of the Veteran's death is listed on the title page for procedural purposes only. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2008, the RO mailed to the Appellant's last address of record notice of the rating decision it had issued earlier that month.
2.  The RO received an NOD which is date stamped in December 2009.

3.  Resolving reasonable doubt in favor of the Appellant, the Board finds that the Appellant timely submitted an NOD in February 2009 which is within the applicable one-year filing period following issuance of notice of the October 2008 rating decision.


CONCLUSION OF LAW

A timely NOD was received by VA to the October 2008 rating decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.200, 20.201, 20.202, 20.302(b), 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant argues that she filed a timely NOD with respect to an October 2008 rating decision that denied entitlement to service connection for the cause of the Veteran's death.  She asserts that she electronically filed an NOD in February 2009 via e.claim.vbaspt@va.gov, and that she later submitted a copy by hand in October 2009.

To be considered timely, the NOD must be filed within the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) held that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature.  The Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996). 

The record shows that, in October 2008, the RO issued a rating decision that denied entitlement to service connection for the cause of the Veteran's death.  Later in October 2008, the RO mailed to the Appellant's last address of record notice of the October 2008 rating decision.  An attached VA Form 4107 advised her that to appeal the decision, she had to file an NOD within one year of the date of the letter of notification.  Therefore, the Appellant had until October 2009 to file an NOD.  See 38 C.F.R. § 20.302 (a). 

The RO has no documentation that it received an NOD within one year of the October 2008 rating decision.  On December 23, 2009, the RO date-stamped a document submitted by the Appellant inquiring about her request for Dependency and Indemnity Compensation (DIC) benefits which, she asserted, she had previously filed an NOD on February 24, 2009.  After receiving an RO denial of NOD timeliness, the Appellant submitted a copy of a document with a typed in date of February 24, 2009 which she asserts had been submitted to the RO electronically on February 24, 2009 and later by hand in October 2009.

At the outset, the Board observes there are irregularities in the handling of this claims folder.  A December 29, 2005 RO letter to the Appellant notes that it had been unable to obtain the Veteran's claims folder from the Records Management Center.  

In a duty to assist letter dated in January 2006, the RO listed the Fleet Reserve Association as the Appellant's Representative, but the power of attorneys of record for Fleet Reserve Association are date stamped as received by the RO on December 23, 2009 and February 3, 2010.  Thus, the record is missing the power of attorney for Fleet Reserve Association which existed 3 years previous.

The record also reflects that, in July 2008, the Appellant called requesting the status of her DIC claim.  According to the RO, there was no record of a pending claim in their administrative systems - although the RO had already sent a duty to assist letter acknowledging a receipt of claim.  In this same document, the RO acknowledges that a facsimile by the Appellant on "12/21/2007" had been logged into their electronic system, but that the mail could not be found.  This mail was later found.

In light of the claims folder irregularities and finding no reason to doubt the credibility of the Appellant, the Board resolves reasonable doubt in favor of the Appellant by finding that she timely filed an NOD in February 2009.  The appeal, to this extent, is granted.

ORDER

The appeal is granted.


REMAND

As held above, the Board has found that the Appellant has filed a timely NOD with respect to the RO's October 2008 rating decision which denied service connection for the cause of the Veteran's death.  This issue is remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Appellant an SOC on the issue of entitlement to service connection for the cause of the Veteran's death.  The Appellant should be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


